Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page1of23 PagelD 3890

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

 

U.S. COMMODITY FUTURES TRADING
COMMISSION, et ai.

Plaintiffs,
Vv.
TMTE, INC. a/k/a METALS.COM, CHASE
METALS, INC., CHASE METALS, LLC,
BARRICK CAPITAL, INC., LUCAS THOMAS
ERB a/k/a LUCAS ASHER a/k/a LUKE ASHER,
and SIMON BATASHVILI,

Defendants,
TOWER EQUITY, LLC,

Relief Defendant.

 

CO? (OP? CO? CO? KO? SO? COD COD (OD CO? CO? OD C02 CO COD CO? 602 CO CD

CIVIL ACTION NO.
3:20-CV-2910-L

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING
TO HOLD DEFENDANT SIMON BATASHVILI IN CIVIL CONTEMPT,

AND BRIEF IN SUPPORT

COMES NOW, Kelly M. Crawford (“Receiver”) and respectfully requests the Court to

schedule a hearing for Defendant Simon Batashvili (“Simon” or “Defendant Simon”) to appear

before this Court in person and show cause as to why he should not be held in contempt for his

blatant violations of the clear orders of this Court, and in support thereof the Receiver

respectfully shows the Court as follows.

 

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE I
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page 2of23 PagelD 3891

 

 

TABLE OF CONTENTS

I. Introduction... 0. cece cece een EEE EEE EER EE EEE Ee Page 3
II. Factual Background...........cc cece cece cece eee ere ene ena ene e eaten ee eaten tenes Pages 3-13
UI. ALQUMENE. cece enn E EEE EEE EEE EEE EEE EEE EEE Pages 13-17

A. The SRO was in effect........... ccc ccc cece ene eee cesses cnet cena eee tenes Page 14

B. Defendant Simon Had Knowledge of the SRO... 0... eee Page 14

C. Defendant Simon Violated the SRO... 0. ccc ce cece see eeeeeeesees Pages 14-17
IV. = Relief Requested... 0... ccc ccc c eee eens renee eens nese ee neneenenn ens Pages 17-18
V. 05000) USS (0) 0 a Page 18-19

TABLE OF AUTHORITIES

Cook v. Ochsner Found. Hosp., 559 F.2d 270 (Sth Cir. 1977)......ccccccceccee en eneenee Page 13

Citronelle-Mobile Gathering, Inc. v. Watkins, 943 F.2d 1297 (11™ Cir. 1991)....... Page 13

 

SEC y. First Financial Group of Texas, Inc., 659 F2d 660 (5" Cir. 1981)........06.. Page 13
In re Bradley, 588 F.3d 254 (Sth Cit. 2009)... 0.0. e cece cence ence ence ent ene encase Page 13
Int’! Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821,

114 S.Ct. 2552, 129 L.Ed.2d 642 (1994). ccc ce te eene reece nee tene rena enone ees Page 18
Balla v. Idaho State Bd. of Corrections, 869 F.2d 461, 466 (9th Cir. 1989)........... Page 18
Gifford v. Heckler, 741 F.2d 263 (Oth Cir. 1984). 0.0... ecc ence eee eeeeee seat eneens Page 18
Securities and Exchange Commission vy. Resource Development Int'l;

No. 3:02-CV-0605-R, 2004 WL 2599886 (N.D. Tex. 2004)... cece cece cence enneenes Page 18
Harris v. Joslin, No. 3:02-CV-192-B, 2006 WL 3770506 (N.D. Tex. 2006).......... Page 18

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 2
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page 3of23 PagelD 3892

I.
INTRODUCTION
In arrogant disrespect for the authority of this Court, Defendant Simon violated this

Court’s Orders (as defined below) by:
A. Transferring $492,500 of receivership assets frozen by the Orders of this Court and
hiding the monies from the Receiver;
B. Lying to the Receiver in Simon’s sworn asset deposition testimony about Rolex watches
Simon has been hiding from the Receiver; and
C, Continuing his refusal to cooperate with the Receiver as required by the Court’s Orders.
Accordingly, Simon should be compelled to personally appear before this Court and show cause
as to why this Court should not find him in civil contempt and incarcerate him until such time as
he complies with the Court’s Orders.

I.

FACTUAL BACKGROUND

 

1. On September 22, 2020, this Court entered an Order Granting Plaintiff's
Emergency Ex Parte Motion for Statutory Restraining Order, Appointment of a Temporary
Receiver, and Other Equitable Relief (the “SRO”) [Docket No. 16]. Pursuant to the SRO, this
Court appointed Kelly M. Crawford as Receiver of the assets of the Defendants and Relief
Defendant and vested the Receiver with certain authority to recover assets and investigate
claims.

2. On October 5, 2020, this Court entered an Order extending the SRO (“Extension

Order’) [Docket No.148].

 

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 3
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page4of23 PagelD 3893

3, On October 14, 2020, this Court entered two orders: (a) Consent Order of
Preliminary Injunction and Other Equitable Relief Against TMTE, Inc. a/k/a Metals.com, Chase
Metals, Inc., Chase Metals, LLC, Barrick Capital, Inc., and Relief Defendant Tower Equity, LLC
(the “Corporate Consent Order”) [Docket No. 164]; and (b) Consent Order of Preliminary
Injunction and Other Equitable Relief Against Defendants Lucas Thomas Erb a/k/a Lucas Asher
a/k/a Luke Asher and Simon Batashvili (the “Individual Consent Order”) [Docket No. 165].

4, The Extension Order, Corporate Consent Order and Individual Consent Order
maintained the SRO in full force and effect. See Corporate Consent Order, § 20; Individual
Consent Order, § 21.

5. In pertinent part, the Corporate Consent Order provides:

Defendants Metals and Barrick and Relief Defendant Tower and all
other persons or entities (emphasis added) served with a copy of
this order shall cooperate fully with and assist the Receiver. This
cooperation and assistance shall include, but not be limited to,
providing any information to the Receiver that the Receiver
deems necessary to exercising the authority as providing in this
Order; providing any password required to access any computer
or electronic files in any medium; and discharging the
responsibilities of the Receiver under this Order...”

See Corporate Consent Order, § 30. Similarly, and in pertinent part, the Individual Consent

Order provides that:
“Defendants Asher and [Simon] and all other persons or entities
served with a copy of this order shall cooperate fully with and assist

the Receiver. This cooperation and assistance shall include, but not

 

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 4
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page5of23 PagelD 3894

be limited to, providing any information to the Receiver that the
Receiver deems necessary to exercising the authority as provided in
this Order; providing any password required to access any computer
or electronic files in any medium; and discharging the
responsibilities of the Receiver under this Order, and advising all
persons who owe money to the Receivership Defendants that all
debts should be paid directly to the Receiver.”

6. On March 22, 2021, the Court entered an Order Granting Receiver’s Motion to
Identify Certain Entities in Receivership (the “Additional Entities Order’) [Docket No. 230] (the
SRO, Extension Order, Individuals Consent Order, Corporate Consent Order and the Additional
Entities Order are, individually and/or collectively, as the case may be, “Orders”).

7. The SRO and the Individuals Consent Order extend to the “Defendants and Relief
Defendant and their affiliates or subsidiaries owned or controlled by Defendants or Relief
Defendant (hereinafter referred to as the “Receivership Defendants”). SRO, 930; Consent
Order, ¥ 28.

8. The SRO provides that:

“Defendants and Relief Defendant are immediately restrained and

enjoined, except as otherwise ordered by this Court, from directly or

indirectly withdrawing, transferring, removing, dissipating, or otherwise

disposing of any assets, wherever located.....”
SRO, § 19. Furthermore, Paragraph 33 of the SRO requires Defendant Simon to “immediately or
within such time as permitted by the Temporary Receiver in writing, deliver over to the
Temporary Receiver:

a. Possession and custody of all assets of the Receivership Estate, owned

beneficially or otherwise, wherever situated, ....”

 

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 5
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page6of23 PagelD 3895

9. The “Receivership Estate” is defined in paragraph 30 of the SRO as “all funds,
properties, premises, accounts, income, now or hereafter due or wing to the Receivership
Defendants, and other assets directly or indirectly owned, beneficially or otherwise, by the
Receivership Defendants...”

10. On September 24, 2020, the SRO was served upon Simon by service upon his
wife, Fainche McCarthy (“McCarthy”), at Simon’s home. A return of service was filed with this
Court on September 29, 2020. [Docket No. 127].

11. On September 24, 2020, immediately after service of the SRO, the Receiver met
with McCarthy, Simon’s wife, at Simon’s residence.’ The Receiver explained the receivership to
McCarthy and requested entry to the residence to make an inventory of the property inside.”
McCarthy called her husband Simon in the presence of the Receiver, told Simon of the
receivership, and then conveyed to the Receiver that Simon wanted the Receiver to call his
counsel Mark Rasmussen of Jones Day.2 The Receiver spoke by telephone with Mr. Rasmussen
who was by this time already aware of the receivership.’ Mr. Rasmussen informed the Receiver
that Jones Day served as counsel for the Defendants prior to the receivership and Jones Day was
in the process of determining whether they would continue to represent the Defendants.? At
Simon’s prompting, Mr. Rasmussen requested the Receiver to return to the Defendant’s
residence the following morning and indicated Simon would make his house available for

inspection by the Receiver.®

 

' App. at p. 4, [p4.
21d.
31d.
4 App. at p. 4, PS.
5 Id.
® Id.

 

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 6
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page 7of23 PagelD 3896

12. On September 25, 2020, the Receiver returned to Simon’s residence and was
granted access to conduct an inventory of the assets.’ Simon was not present.® Instead, he was
busy hiding assets from the Receiver and left his wife to deal with the Receiver.’

A. HIDING NEARLY HALF A MILLION DOLLARS FROM THE RECEIVER

13. On the same day the Receiver was at Simon’s house conducting an inventory of
assets with McCarthy, Simon was at the bank transferring $492,500 from an account under his
control at East West Bank.'® Specifically, Simon was the sole signatory of an account at East
West Bank in the name of “Tower Estates, Inc.”.!! On September 25, 2020, Simon directed East
West Bank to wire transfer $492,500 from the Tower Estates, Inc. account to an account at City
National Bank in the name of “TX Admin. Inc.” East West Bank made the transfer as directed by
Defendant Simon, leaving a balance of $7,489.50 in the Tower Estates, Inc. account at East West
Bank.”

14. The monies in the East West Bank account in the name of Tower Estates, Inc.
were “receivership assets” pursuant to the express terms of the SRO. The SRO expressly extends
to entities under Simon’s control, and includes Tower Estates, Inc.'? Simon was the sole
signatory of the Tower Estates, Inc. account at East West Bank.’ Simon blatantly and

intentionally violated the SRO by transferring nearly half a million dollars out of an account he

controlled instead of turning the monies over to the Receiver as required by the SRO.

 

7 App. at p.4, [P6.

8 App. at p. 5, P6.

° App. at p. 5, P7.

10 App. at p. 5, |P7; p.10.

'! App. at p. 8.

2 App. at p. 7, 10. Upon request of the Receiver, East West transferred the balance remaining in the account to the
receivership.

3° SRO at 30 [Docket No. 16]; see also Order Granting Receiver’s Motion to Identify Certain Entities in
Receivership [Docket No. 230].

4 App. at p. 8.

 

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 7
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page 8of23 PagelD 3897

15. TX Admin. Inc., the recipient of the $492,500 wire transfer from East West Bank,
is also owned and controlled by Simon and his co-hort Defendant Lucas Asher. Thus, TX
Admin Inc. is also subject to the SRO.'° Even though TX Admin. Inc. is subject to the SRO,
Simon had East West Bank transfer the monies into the TX Admin. Inc. account at City National
Bank because Simon’s brother Perez Batashvili was the only signatory on the account!®,

16. Once the $492,500 was deposited into the TX. Admin. Inc. account at City
National Bank (CNB), the monies were disbursed as follows:

a. On 9-29-20, $200,000 was wired to an account in the name of MB Style, Inc.
—an entity owned by Simon’s mother!’;

b. On 10-9-20, $150,000 was transferred to another account at CNB!*;

c. On 10-13-21, $100,000 was wired to an account in the name of Simon’s
brother!?;

d. On 11-10-21, a check in the amount of $2,107.12 was paid to CNB for
cash?°; and

e. On 12-18-21, a check in the amount of $40,320.38 was paid to Simon’s
brother Perez, and the account was closed?!.

17. On November 4, 2020, the Receiver deposed Simon and specifically asked him

“What financial institutions have you been a signatory with since September of 2017?" Simon

lied under oath in response: “I believe Bank of America, Wells Fargo, One West, Signature

 

'S SRO at P30 [Docket No. 16]; see also Order Granting Receiver’s Motion to Identify Certain Entities in
Receivership[Docket No. 230].

16 App. at p.5, P8; p.13. Indeed, Perez Batashvili has been provided a copy of the SRO and is aware of his

obligations to turn over “receivership assets” to the Receiver.
'7 App. at pp. 22, 27, 35.

18 App. at p. 24.

'9 App. at pp. 24, 29.

20 App. at p. 30.

21 App. at pp. 26, 30.

22 App. at p. 5, }P9; pp. 31, 33.

 

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 8
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page9of23 PagelD 3898

Bank. Let me think a little. What else? Morgan Stanley.” 7? Simon never disclosed to the
Receiver that he was a signatory at East West Bank.”4 Indeed, the Receiver gave Simon a second
chance to tell the truth in his deposition testimony by specifically asking Simon”:

Q. “And going back to Tower Estates, Inc., did it have any bank accounts?

A. Yes, it did.

Q. What bank account?

A. I think all the similar bank accounts. Bank of America, One West Bank, Wells

Fargo.”

Once again, Simon lied in failing to reveal the account in the name of Tower Estates, Inc. at East
West Bank in which Simon was the sole signatory. Simon’s deception could not be more
blatant.

B. HIDING ROLEX WATCHES FROM THE RECEIVER

18. When the Receiver deposed Simon, the Receiver specifically asked Simon
whether he owned any watches.”°

Q. “Do you own any interest in any jewelry?

A. Not that I’m aware of.”

The Receiver had been told by Simon’s wife—McCarthy, that Simon purchased a watch when

they were on a trip in London. Thus, the Receiver gave Simon another opportunity to testify

 

truthfully’.
Q. “Your wife told me that you had a watch that you purchased in London in the left
bank.

3 Td.

41d.

25 App. at p. 34.
26 App. at p. 32.
27 Id.

 

| RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 9
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page 10o0f23 PagelD 3899

A. Oh, yeah. It’s a kind of tripped up in our house. I don’t know where, sometimes,
things are. So I didn’t —-I don’t have any possession of any watch.

Q. So what your wife told me was — was not true? Is that what you are saying?

A. No. I’m not saying that. I’m saying I don’t have any possession of — I don’t have
possession of the watch.

Q. Where is that watch?

A. What watch are you talking about? Because I don’t have a — I just don’t have a
watch.

Q. Have you ever purchased a watch outside the United States?

A. If I remember correctly, I think you are right. There was a watch that was

purchased in London. I think that’s where it was. I could have been Paris or something
like that.

Q. Where is that watch?

A. I don’t have the watch. It should be somewhere in the house if it was, or it’s lost.
Q. How much did you purchase the watch for?

A. — I think it was under 3,000, but I’m not sure. I can’t remember. Something like

that.”

19. Subsequent to Simon’s perjurious deposition testimony, the Receiver discovered
that on April 30, 2020, Simon and his wife McCarthy sought to obtain insurance on two watches
owned by Simon — a Men’s Rolex Daytona 116528-GLDD Champagne Diamond 18K Yellow
Gold watch valued at $36,600, and a Men’s Rolex Cosmograph Daytona, Oyster, 40mm, Yellow

Gold watch valued at $28,5007°.

 

28 App. at p. 6, P1lspp. 38-42, 45, 51, 52, 55.

 

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 10
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page 11of23 PagelD 3900

20. Simon unabashedly lied at his deposition when specifically asked about watches
he owned. Indeed, Simon stands in contempt of this Court’s orders for failing to turn over the
two watches valued at more than $65,000 to the receivership.

C. CONTINUED REFUSAL TO COOPERATE WITH THE RECEIVER

21. The SRO specifically requires Simon to “cooperate fully with and assist the
Receiver.” This cooperation and assistance “shall include, but not be limited to, providing any
information to the Receiver that the Receiver deems necessary to exercising the authority as
provided in this Order...”

22. When the Receiver deposed Simon on November 4, 2020, Simon testified he
would provide the Receiver with specific information requested by the Receiver.”’ Indeed, the
Receiver’s requests include, among other subjects, critical information regarding a trust Simon
created for his family a “couple of years ago” — in which Simon could not remember the name
of the trustee or assets conveyed to the trust.’ More than six months have elapsed since his
deposition and Simon has failed to produce any of the information he promised under oath he
would provide the Receiver?! On February 25, 2021, the Receiver notified Simon’s attorney of
Simon’s failure to provide the requested information and the Receiver’s position that Simon’s
refusal to provide the information was a violation of the SRO. *?

23. Simon’s refusal to provide information to the Receiver is an intentional violation
of the SRO, and is consistent with his pattern of disrespect for this Court’s Order.

24. In addition to Simon refusing to cooperate with the Receiver as required by the

SRO, his co-defendant Lucas Asher is also refusing to provide information to the Receiver.

 

2° App. at p. 5, P10.

3° App. at pp. 5, 32A, 32B, 36, 37.
31 App. at p. 6, P10.

32 App. at pp. 36, 37.

 

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 11
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page 12o0f23 PagelD 3901

Pursuant to an Agreed Order Finding Defendant Lucas Asher in Contempt of this Court’s Orders
[Docket No. 216] entered on December 15, 2020, the Court found Defendant Asher in contempt
of Court and ordered that in order to complete the purging of his contempt, Defendant Asher
give his deposition and “provide full, complete, and accurate testimony” in the asset deposition.
On January 29, 2021, the Receiver deposed Defendant Asher and in response to numerous
questions Defendant Asher agreed to provide information to the Receiver to answer the
Receiver’s questions. By letter dated February 16, 2021 the Receiver identified 20 instances in
which Defendant Asher agreed to provide information to the Receiver to respond to the
Receiver’s questions asked at the deposition, and made demand upon Defendant Asher to
provide such information. To date, Defendant Asher has failed and refused to provide the
Receiver any of the information he promised.*4 Consequently, Defendant Asher has not
complied with the Court’s condition for purging himself of contempt and remains in contempt of
this Court’s Orders.

D. DEMAND TO PURGE THE CONTEMPT

25. On May 11, 2021, the Receiver conferred with Simon’s counsel Arnold Spencer
telephonically to inform Mr. Spencer of the Receiver’s discovery regarding Simon’s
contemptuous acts.*> The Receiver informed Mr. Spencer that to purge himself of the contempt
Simon needed to immediately return the $492,500 he transferred in violation of the SRO to the
receivership estate; turn over the two Rolex watches he’s been hiding from the Receiver; and
provide the information promised six months ago.*® On May 12, 2021 the Receiver again spoke

with Mr. Spencer and he requested the Receiver wait until May 13, 2021 to file the motion so

 

., ‘App. at pp. 59-61.

pp. at p. 6.
35 App. at p. 6, 99; see also App. at pp. 27-29.
36 Td.

 

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 12
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page13o0f23 PagelD 3902

that he could determine whether Simon would return the $492,500 to the receivership, turn over
the Rolex watches, and provide the information promised in Simon’s deposition. On May 12,
2021 and on May 13, 2021, Mr. Spencer and the Receiver exchanged emails as set forth on
Exhibit A attached hereto. | Because Simon has not committed to turning over to the
receivership the entire $492,500 in receivership assets he misappropriated, and ignored the
Receiver’s demand to turn over the watches and jewelry he is hiding from the Receiver, the
Receiver is requesting the Court to set a hearing for Simon to personally appear before the Court
and show cause as to why he should not be held in civil contempt. If, prior to the hearing, Simon
turns over the $492,500 to the receivership, turns over the watches/jewelry to the Receiver, and
provides the information he promised the Receiver six months ago, the Receiver will withdraw
this Motion.
Ill.
ARGUMENT

District courts possess inherent power to enforce their orders though contempt
proceedings. Cook v. Ochsner Found. Hosp., 559 F.2d 270, 272 (Sth Cir. 1977); see also,
Citronelle-Mobile Gathering, Inc. v. Watkins, 943 F.2d 1297, 1302 (11 Cir. 1991). A party
commits contempt when, with knowledge of a court’s definite and specific order, he fails to
perform or refrain from performing what is required of him in the order. SEC v. First Financial
Group of Texas, Inc., 659 F2d 660, 669 (5" Cir. 1981); Jn re Bradley, 588 F.3d 254, 264 (Sth
Cir. 2009)(““We have often stated that the elements of civil contempt are (1) that a court order
was in effect, and (2) that the order required certain conduct by the respondent, and (3) that the
respondent failed to comply with the court's order”)(internal quotation omitted). Further, civil

contempt may serve two different purposes: “coercing compliance with an order or

 

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 13
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page 14o0f23 PagelD 3903

compensating a party who has suffered unnecessary injuries or costs because of contemptuous
conduct.” In re Bradley, 588 F.3d at 263.

A. The SRO was in effect at the time of the transfers and required conduct by
Defendant Simon.

The SRO was in effect on September 25, 2020, the date Defendant Simon contemptuously
transferred $492,500 out of an account he controlled. Indeed, the SRO continues in effect today.
The SRO was expressly directed to Defendant Simon as one of the named defendants and
specifically restrained him from directly or indirectly withdrawing, transferring, removing,
dissipating, or otherwise disposing of any assets, wherever located.....” SRO, § 19

B. Defendant Simon Had Knowledge of the SRO at the Time of the Transfers.

Defendant Simon had been served with and was aware of the SRO on September 24,
2020, the day before Defendant Simon transferred the funds that should have been turned over to
the Receiver.*” Indeed, the Receiver was present when McCarthy, Defendant Simon’s wife,
called Defendant Simon about the receivership. Moreover, at Defendant Simon’s direction, the
Receiver spoke with Defendant Simon’s attorney at Jones Day about the receivership and made
atrangements through the attorney to inventory the assets at Defendant Simon’s home.
Defendant Simon was aware of the Court’s Orders and even had counsel communicating on his
behalf about the receivership.

Cc. Defendant Simon Violated the SRO.

 

The bank statements from East West Bank demonstrate that Defendant Simon violated
the SRO. There can be no dispute that Defendant Simon was the sole signatory on the bank
account in the name of “Tower Estates, Inc.” There can also be no question that Defendant

Simon, as the sole signatory on the account, authorized the transfer of $492,500 from the account

 

37 See Return Defendant Service, [Docket No. 127]; App. at p. 9, [P4-5.

 

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 14
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page 15o0f23 PagelD 3904

on September 25, 2020.78 This act by Defendant Simon blatantly violated multiple provisions of
the SRO which restrained him from transferring assets subject to the SRO or exercising control
over bank accounts in his name. See SRO at J 15, 19, 24, 30, 33, and 34.

The SRO defines “assets” as encompassing “any legal or equitable interest in, right to, or
claim to, any real or personal property, whether individually or jointly, directly or indirectly
controlled, and wherever located, including but not limited to...accounts (including, but not
limited to, bank accounts and accounts at other financial institutions)....and all funds, wherever
located, whether in the United States or outside the United States.” SRO at 415.

Using this broad definition of “assets” the SRO expressly restrained Defendant Simon
from “withdrawing, transferring, removing, dissipating, or otherwise disposing of assets”. SRO,
at § 19. And yet, that is precisely what Defendant Simon did on September 25, 2020 — he
transferred, removed, and disposed of $492,500 over an account in which he was the sole
signatory.°?

Moreover, the SRO required Defendant Simon to inform the CFTC of the Tower Estates,
Inc., account at East West Bank: “To further facilitate meaningful inspection and review,
Defendants and Relief Defendant shall....promptly provide CFTC and States staff with...all
identification numbers and other identifying information for...all accounts at any bank....owned,
controlled or operated by Defendants or Relief Defendant”. SRO at J 24. Defendant Simon, as
the sole signatory of the Tower Estates, Inc. account at East West Bank controlled that account
and in blatant violation of the SRO failed to identify the account for the CFTC or the States or

the Receiver.”

 

38 App. at pp. 8, 10.
39 App. at pp. 8, 10.
40 App. at pp. 8, 33, and 34,

 

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 15
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page 16of23 PagelD 3905

In appointing the Receiver and establishing the “Receivership Estate”, the SRO expressly
includes all accounts of the Receivership Defendants. SRO at § 30. The Tower Estates, Inc.
account was an account in the name of Defendant Simon at the time the SRO was issued and
therefore such account falls within the definition of the “Receivership Estate.” Defendant Simon
violated this provision of the SRO by exercising control over the Tower Estates, Inc. account at
East West Bank when it was part of the Receivership Estate."!

Defendant Simon also violated his obligations under Paragraph 33 of the SRO. That
paragraph required Defendant Simon to turn over to the Receiver the assets in the Tower Estates,
Inc. over which Defendant Simon exercised control as the sole signatory. SRO at { 33(a). He
failed to do so. In addition, pursuant to paragraph 33(b) of the SRO, Defendant Simon was
obligated to turn over to the Receiver records of the Tower Estates, Inc. account (including
monthly statements, canceled checks, records of wire transfers, and check registers). Defendant
Simon failed to turn over any records regarding the Tower Estates, Inc. account, or for that
matter, any bank account in which Defendant Simon is a signatory.

In arrogant violation of the SRO Defendant Simon intentionally refuses to cooperate with
the Receiver in providing information or turning over assets.

Pursuant to Paragraph 34 of the SRO, Defendant Simon is specifically ordered to
cooperate fully with the Receiver, including providing information to the Receiver that is
necessary to exercise his authority under the SRO. Defendant Simon is purposely withholding
information from the Receiver, and withheld information about the Tower Estates, Inc. account

at East West Bank and his transfer of $492,500 from that account in violation of the SRO.

 

4! Indeed, even after the transfer of the monies from East West Bank to an account in the name of TX Admin. Inc.,
because that entity is owned and controlled by Defendant Simon and Defendant Asher and subject to the SRO,
Defendant Simon had an obligation under the SRO to inform the Plaintiffs and the Receiver of the account and turn
over the monies to the Receiver. See SRO, 30 and Order Granting Receiver’s Motion to Identify Certain Entities
in Receivership[Docket No. 230].

 

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 16
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page17of23 PagelD 3906

Indeed, at his deposition Defendant Simon lied under oath to the Receiver in response to specific
questions from the Receiver regarding bank accounts in which Defendant Simon was a signatory
and bank accounts of Tower Estates, Inc. 4?

In further violation of the SRO, Defendant Simon failed to turn over to the Receiver two
Rolex watches worth more than $64,000 and lied to the Receiver at Defendant Simon’s asset
deposition. In addition, Defendant Simon refuses to provide critical information requested by
the Receiver that Defendant Simon promised to provide during his deposition more than six
months ago.

Defendant Simon’s numerous violations of the SRO simply demonstrate that Defendant
Simon has no respect for this Court or its authority.

IV.

RELIEF REQUESTED

 

Defendant Simon is thumbing his nose at Receiver as well as this Court, and its orders by
engaging in a consistent pattern of brazenly refusing to comply with the Court’s SRO as

evidenced by, amongst other things, the following:

A. Hiding from the Receiver his account in the name of Tower Estates, Inc. at East West
Bank.
B. Transferring $492,500 from the account in the name of Tower Estates, Inc. after being

served with and knowing of the SRO.
C, Hiding from the Receiver his two Rolex watches worth more than $64,000 and lied to the
Receiver in response to specific questions at his deposition regarding Simon’s ownership of

watches.

 

42 App. at pp. 33, 34.

 

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 17
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page 18of23 PagelD 3907

D. Refusing to cooperate with the Receiver and provide the Receiver with information as
required by the SRO. Indeed, despite promising to provide the Receiver with critical
information, Simon has failed and refused to provide such information for more than six months.

In instances where a party fails and refuses to comply with a valid, lawful, clear order,
and yet possesses the ability to comply, the Court may impose a coercive sanction such as
incarceration to obtain the parties’ compliance. Jnt’] Union, United Mine Workers of Am. v.
Bagwell, 512 U.S. 821, 828, 114 S.Ct. 2552, 129 L.Ed.2d 642 (1994); Balla v. Idaho State Bd. of
Corrections, 869 F.2d 461, 466 (9th Cir. 1989)(“‘As we have previously stated, civil contempt is
appropriate when a party fails to comply with a specific and definite court order,” citing Gifford
v. Heckler, 741 F.2d 263, 265 (9th Cir. 1984)).

Because Defendant Simon’s assets are in receivership, a financial sanction will have no
coercive effect and Defendant Simon will likely continue his disregard of the Court’s Orders
with nothing to lose. Accordingly, Defendant Simon should be incarcerated® at the nearest
federal detention center until such time as he complies with the SRO, including turning over the
$492,500 he withdrew from the Receivership Estate, turning over the two Rolex watches he
owns valued at more than $64,000, and providing information to the Receiver that he promised
to provide more than six months ago.

V.
CONCLUSION
This receivership was established so that the Receiver could gather assets for distribution

to the elderly investors who are victims of the Defendants. The contemptuous actions of

 

‘3 Indeed, judges in the Northern District of Texas have often incarcerated persons who refuse to comply with a
receivership order. See Securities and Exchange Commission vy. Resource Development Int’l; No. 3:02-CV-0605-R,
2004 WL 2599886, at *2 (N.D. Tex. 2004); and Harris v. Joslin, No. 3:02-CV-192-B, 2006 WL 3770506, at *1
(N.D. Tex. 2006).

 

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 18
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page 19o0f23 PagelD 3908

Defendant Simon are causing significant damages to the Receivership Estate and ultimately the
elderly investor victims. Defendant Simon’s blatant disregard of this Court’s Orders must stop.
In order to maintain the integrity of its own Orders, and to insure that this Court’s Orders are not
casually disregarded, this Court should order Defendant Simon to appear in person before the
Court and show cause as to why he should not be held in civil contempt for violating the Orders.
Moreover, the Receiver requests the Court at such hearing to find Defendant Simon in civil
contempt and order that he be incarcerated at the nearest federal detention facility until such time

as he complies with the Court’s Orders.

WHEREFORE, PREMISES CONSIDERED, the Receiver respectfully requests that the
Court enter an order scheduling a hearing at which Defendant Simon Batashvili is ordered to
appear and show just cause why he should not be held in contempt of court for his violation of
the Orders of this Court; that upon such hearing the Court order that Defendant Simon be
incarcerated until such time as he complies with the Court’s Orders, and grant such other and

further relief, to which the Receiver may be justly entitled.

Respectfully submitted,
SCHEEF & STONE, L.L.P.

By: /s/Peter Lewis
Peter Lewis
Texas State Bar No.12302100
Peter.lewis@solidcounsel.com

 

500 N. Akard Street, Suite 2700
Dallas, Texas 75201

(214) 706-4200 — Telephone
(214) 706-4242 — Telecopier

ATTORNEY FOR RECEIVER
KELLY M. CRAWFORD

 

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 19
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page 200f 23 PagelD 3909

CERTIFICATE OF CONFERENCE

The undersigned hereby certifies that on May 11, 2021 and on May 12, 2021, the
Receiver conferred by telephone with Arnold Spencer, attorney for Defendants Lucas Asher and
Simon Batashvili regarding this Motion and Mr. Spencer indicated Mr. Batashvili 1s opposed to
the relief sought in the Motion See Exhibit A. The U.S. Commodity Futures Trading
Commission is unopposed to the relief sought in the Motion.

/s/ Peter Lewis
PETER LEWIS

CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that on May 13, 2021, I electronically filed the
foregoing document with the clerk of the U.S. District Court, Eastern District of Texas, using the
electronic case filing system of the court. The electronic case filing system sent a “Notice of
Electronic Filing” to the attorneys of record.

/s/ Peter Lewis
PETER LEWIS

 

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING AND BRIEF IN SUPPORT PAGE 20
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page 21o0f23 PagelD 3910

From: Arnold Spencer <arnoldspencer75225@gmail.com>

Sent: Wednesday, May 12, 2021 6:50 PM

To: Kelly Crawford <kelly.crawford @solidcounsel.com>; Peter Lewis <Peter.Lewis@solidcounsel.com>
Subject: Simon Batashvili

CAUTION: EXTERNAL EMAIL
Kelly,

In response to your May 11" email, we have located approximately $300,000-$320,000 and are working to have that
amount transferred to the receivership account as quickly as possible. Our goal is to have that money wired to you as
soon as tomorrow, but the funds are in third party accounts and those third parties are dealing with financial
institutions, so tomorrow is a goal. This amount reflects the money that, upon request, we can get back based on the
short notice given in your email yesterday. It is the money Simon’s family members have in their possession currently.
While Simon’s family believes they have claims to the funds and have provided value to the various defendant entities
from which they received funds, Simon has prevailed upon them to turnover any available funds to the

Receiver. Simon’s family members are therefore cooperating with him to wire this money to the receivership account.
While we are continuing to investigate the remainder of the $492,500 in transfers, payments to third parties beyond
Simon’s family members are not transfers that Simon can simply request be returned to him in the same manner that he
can do with his family members.

Please note that the return of these funds to the receivership account is not an acknowledgment that Simon has the
power or obligation to recover funds from third parties. The return of this approximately $300,000~$320,000 is only
occurring because of Simon’s family members’ willingness to work with Simon (and, in turn, you) in a way that removed,
unconnected third parties may be unwilling to do so upon request by Simon or his family members.

We are continuing to explore whether we can locate the balance of the $492,500 in transfers and will work to follow up
with you about whether Simon can reasonably recover that remaining amount. As | am sure you can appreciate, it has
taken extensive efforts and communications to recover the $300,000-$320,000 we will be wiring to the receivership
account in such short order. Additional time is necessary for us to determine whether the remainder can be located and
turned over,

Simon’s willingness to track down this money, and his family members’ willingness to transfer it to the receivership
account, in no way reflects a “contemptuous act.” As you know, a contemptuous act requires other underlying showings
rather than the mere transfer of money after the Court’s issuance of the SRO. The diligence in having these funds
transferred to the receivership account demonstrates Simon’s willingness to comply with the your requests and the
terms of the SRO, not an admission or a concession that he knowingly violated the SRO.

We are also diligently working to provide you with information on the other issues you have raised. Simon is working on
responses to the issues raised in your February 2021 letter, but as he mentioned in his deposition, many of the specific
answers are contained in documents in the Receiver’s possession.

| would respectfully ask that you delay filing a show cause motion tomorrow. Simon has responded promptly to your
request, and is returning the bulk of the funds requested by you (and in the possession of third parties) within two
days. We will continue to communicate with you as we have more information. A motion will be expensive and time
consuming, and Simon is doing everything he can to respond to your requests. Additional court hearings are not in
anyone’s interest and will not help the individuals who are eventually entitled to this money.

~ EXHIBIT

A

  
   

Thank you.
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page 22 of 23 PagelD 3911

Armold A. Spencer
Managing Partner
www.aspencerlaw.com
214-385-8500

 

6 SPENCER

New Address as of 1/1/2021:
5956 Sherry Lane, Suite 2000
Dallas, Texas 75225
Case 3:20-cv-02910-L Document 250 Filed 05/13/21 Page 23 0f 23 PagelD 3912

 

Kelly Crawford

From: Kelly Crawford

Sent: Thursday, May 13, 2021 10:38 AM

To: Arnold Spencer; Peter Lewis

Cec: rfoelber@CFTC.gov; JBuffa@CFTC.gov
Subject: RE: Simon Batashvili

Arnold,

The idea that Simon did not commit a “contemptuous act” belies reality. He unmistakably knew of the
receivership; knew all of his assets and the assets of his companies were frozen by Court order; and in contempt of the
Court order transferred nearly half a million dollars from an account in which he was the sole signatory to an account in
which his brother was the sole signatory. !t’s a blatant attempt to hide the monies. Moreover, his intent to deceive the
Court and me, as the Receiver, regarding his contemptuous act is reflected by his perjurious deposition testimony when
asked specific questions regarding bank accounts he controlled. His purported willingness to now return a portion of the
money after being caught in the contemptuous act is certainly no evidence of any intent by Simon other than his hope to
avoid being sanctioned or incarcerated for his violations of the Court’s order. Because Simon transferred $492,500 of
receivership assets in violation of the Court order he is responsible for returning the entire $492,500 to the receivership,
not just a portion.

Your email makes no mention of any intent by Simon to return the watches/jewelry he has been hiding from
me. And, Simon does not need access to any of the seized documents to answer the questions he promised to provide
more than 6 months ago. He has the information. He’s just failed to provide it to me in clear violation of his duties to
cooperate with me.

At your request | have now waited two days to file the motion to provide an opportunity for Simon to turn over
the $492,500, turn over the watches/jewelry, and turn over the information. Simon has not committed to turning over
the entire $492,500; has disregarded the obligation to turn over the watches/jewelry; and is making excuses for not
turning over information he promised to provide. Consequently, | am filing the motion this morning. | will not file the
motion as an “emergency motion” to provide time for Simon to purge himself of the contempt by 1) turning over the
$492,500; 2) turning over the watches; and 3) providing the information he promised. If he purges himself of the
contempt before a hearing on the motion, | will withdraw the motion. Indeed, a hearing and the expense associated
with a hearing can be avoided if Simon does what he should have done more than six months ago as required by the
clear orders of the court.

Kelly Crawford partver

Scheef & Stone, LLP

www.solidcounsel.com | 214.706.4213

Office: 214.706.4200 | Fax: 214.706.4242

500 North Akard Street, Suite 2700, Dallas, TX 75201

SCHEEF & STONE

SOLID COUNSEL

 

Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to

whom it is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If
you are neither the intended recipient nor an employee or agent responsible for delivering the communication to the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic
mail or telephone, of any unintended recipients and delete the original message without making any copies.

1
